DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 15, 16, 20, 24, 32, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Fluman in view of Rupanagunta and further in view of Shimooka et al (US 20040043755, Rupanagunta).
As to claim 1, Fluman discloses a memory channel controller for a shared memory (fig. 3A controller 380), the shared memory (memory 350) being accessible through a plurality of memory ports (ports coupled to connection 348), comprising:
	a plurality of host interface circuits (adapter 332), each host interface circuit (HBA 328) being coupled to a respective host processor (host 322), and each host interface circuit being configured to receive from the respective host processor memory access requests to the shared memory (fig. 4 step 410);
	a priority circuit (fig. 4, par. 54) configured to prioritize the memory access requests (step 340 “communicate the requests”) received on the plurality of host interface circuits to avoid a memory access conflict (step 430) and to designate each prioritized memory access request to one of the memory ports (“assign an appropriate priority level to the requestor files and/or port”) for carrying out the memory access specified in that prioritized memory access request (par. 56 “a direct connection to the storage device”).
	a plurality of memory interface circuits (par. 43 “multiple hard disks or SSDs”), each coupled to an associated one of the memory ports (par. 56 “a port with a direct connection to the storage device”).
Fluman does not disclose a switch circuit wherein the switching circuit routes to each memory interface circuit the prioritized memory access requests designated for its associated memory port. In the same field of art (data storage), Rupanagunta discloses an apparatus that manages I/O access for host subsystems that share I/O peripherals (abstract). In one embodiment, Rupanagunta discloses a plurality of host interface circuits (fig. 4, port 22a, b), a plurality of memory interface circuits (port 24a, b), a switch circuit (switch 28) wherein the switching circuit routes to each memory interface circuit prioritized memory access requests designated for its associated memory port (par. 37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fluman and Rupanagunta, by comprising a switch circuit wherein the switching circuit routes to each memory interface circuit the prioritized memory access requests designated for its associated memory port. The motivation is to improve the efficiency of the system (par. 17-18).
Fluman does not disclose wherein the priority circuit is configured to prioritize the memory access requests according to a priority scheme that evaluates assigned priority levels of the host processors making the memory access requests to grant memory access requests to host processors with higher priority and grant access to host processors with lower priority for a minimal amount of access to each memory port. In the same field of art (data storage), Shimooka discloses a communication quality setting apparatus for guaranteeing communication quality of a computer to each storage area of a storage device in consideration of configuration of the storage device and a performance of each component (abstract). In one embodiment, Shimooka discloses that a priority circuit (device 40) is configured to prioritize memory access requests (fig. 9 S201) according to a priority scheme that evaluates assigned priority levels of host processors (fig. 2 col 101 “priority”) so that higher priority corresponding to higher guarantee requested performance (for instance, higher priority is guaranteed to access at least 8Mbps) and lower priority corresponding to minimal guarantee requested performance (for instance, lower priority which it is granted for accessing at least 3Mbps). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fluman/Rupanagunta and Shimooka, by configuring the priority circuit to prioritize the memory access requests according to a priority scheme that evaluates assigned priority levels of the host processors making the memory access requests to grant memory access requests to host processors with higher priority and grant access to host processors with lower priority for a minimal amount of access to each memory port. The motivation is to improve the efficiency of the system (par. 17-18).
	As to claim 2, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of Claim 1, wherein the host interface circuits each have a common modular configuration (Fluman, par. 49 “logic to recognize prioritization values”).
As to claim 3, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of Claim 1, wherein at least two of the host interface circuits comprise different modular configurations (Fluman,par. 49 “FC adapters, iSCSI adapters”).
	As to claim 4, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of Claim 1, wherein the memory interface circuits each have a common modular configuration (Fluman, par. 43 “caches 340 coupled to respective sets of storage end”).
As to claim 5, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of Claim 1, but does not disclose wherein the memory ports carry out memory accesses in parallel (Fluman, par. 46).
As to claim 15, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of Claim 1, further comprising one or more memory request repositories each associated with one of the host interface circuits for holding memory requests received over the associated host interface circuit (Fluman, par. 53).
	As to claim 16, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of Claim 15, wherein the memory access requests held in each memory request repository comprises memory access requests that have not been completely carried out (Fluman, par. 53).
	As to claim 20, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of Claim 1, further comprising a network port that is associated with at least one of the host interface circuit, and wherein memory access requests received over the network port are submitted to the priority circuit for processing along with memory access requests received over other host interface circuits (Fluman fig. 3A).
As to claim 24, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of Claim 23, wherein the storage device comprises one of: a hard disk and a solid-state disk (Fluman, par.43).
As to claim 32, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of Claim 1, wherein the priority circuit uses a first-come-first-serve priority scheme to grant memory access requests to host processors based on arrival time (Fluman, par. 53 “queue”).
As to claim 37, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of Claim 1, wherein each host interface circuit is modular in configuration and conforms to an industry standard (Fluman, par 49).
	As to claim 38, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of Claim 1, wherein at least one of the host interface circuits comprises a serial interface (Fluman, par. 49 ISCSI, FCoE)
	Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fluman in view of Rupanagunta/Shimooka and further in view of Kregness et al (US 4984153, Kregness).
	As to claim 6, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of Claim 1, wherein the shared memory is divided into a plurality of partitions (Fluman,par. 48 “logical units”), wherein each memory access request specifies access to one of the partitions (par. 53).
 	Fluman/Rupanagunta/Shimooka does not disclose wherein the memory access conflict arises when two or more memory access requests specify the same partition. In the same field of art (data storage), Kregness discloses, in a plural processor data processing system, a lock is obtained on a commonly shared storage means that allows for the testing of a control word associated with a selected memory address of a particular data processor wherein each of the data processors of the system is capable of independently requesting a lock on said control word (abstract). In one embodiment, Kregness further discloses that a described arbitration logic be used to determine which processor controls a specific address in the event that a conflict occurs between two or more processors which request control over the same address (col 3 ln 60-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fluman/Rupanagunta/Shimooka and Kregness, by configuring that the memory access conflict arises when two or more memory access requests specify the same partition. The motivation is to improve the reliability of the system.
	As to claim 7, Fluman/Rupanagunta/Shimooka/Kregness discloses the memory channel controller of Claim 6, wherein the priority circuit grants the memory access requests according to a priority scheme that ranks the host processors making the conflicting memory access requests (Kregness, fig. 4).
As to claim 8, Fluman/Rupanagunta/Shimooka/Kregness discloses the memory channel controller of Claim 7, further comprising a configuration register in which the priority scheme is specified (Kregness, col 6 lns 40-45. Note: It requires a form of registers to hold logic levels).
	As to claim 9, Fluman/Rupanagunta/Shimooka/Kregness discloses the memory channel controller of Claim 8, wherein the configuration register can be dynamically modified (Kregness, col 7 lns 20-25).
	As to claim 10, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of claim 1, but does not discloses wherein the priority circuit also locks out the designated memory port of each prioritized memory access request until the corresponding memory access request is complete. In the same field of art (data storage), Kregness discloses, in a plural processor data processing system, a lock is obtained on a commonly shared storage means that allows for the testing of a control word associated with a selected memory address of a particular data processor wherein each of the data processors of the system is capable of independently requesting a lock on said control word (abstract). In one embodiment, Kregness further discloses a processor gains control when the address it is attempting to lock does not match any addresses from other processors at the time it broadcasts its own address. If a lock is not obtained the requesting processor must wait for a lock release from the processor which was granted control of the address before it can proceed to gain control of the address and perform an operation on the addressed word (col 4 ln 30-37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fluman/Rupanagunta/Shimooka and Kregness, by configuring the priority circuit to lock out the designated memory port of each prioritized memory access request until the corresponding memory access request is complete. The motivation is to improve the reliability of the system.
	As to claim 11, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of Claim 1, wherein the shared memory is divided into a plurality of partitions wherein each memory access request specifies access to one of the partitions (Fluman, par. 48), but does not disclose and wherein the priority circuit also locks out the partition specified in each prioritized memory access request until the memory access request is complete. In the same field of art (data storage), Kregness discloses, in a plural processor data processing system, a lock is obtained on a commonly shared storage means that allows for the testing of a control word associated with a selected memory address of a particular data processor wherein each of the data processors of the system is capable of independently requesting a lock on said control word (abstract). In one embodiment, Kregness further discloses a processor gains control when the address it is attempting to lock does not match any addresses from other processors at the time it broadcasts its own address. If a lock is not obtained the requesting processor must wait for a lock release from the processor which was granted control of the address before it can proceed to gain control of the address and perform an operation on the addressed word (col 4 ln 30-37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fluman/Rupanagunta/Shimooka and Kregness, by configuring the priority circuit to lock out the partition specified in each prioritized memory access request until the memory access request is complete. The motivation is to improve the reliability of the system.
	As to claim 12, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of Claim 1, wherein the shared memory is divided into a plurality of partitions, wherein each memory access request specifies access to one of the partitions (Fluman, par. 48) but does not diclose wherein the memory access requests are prioritized such that memory access requests specifying different partitions proceed in parallel. In the same field of art (data storage), Kregness discloses, in a plural processor data processing system, a lock is obtained on a commonly shared storage means that allows for the testing of a control word associated with a selected memory address of a particular data processor wherein each of the data processors of the system is capable of independently requesting a lock on said control word (abstract). In one embodiment, Kregness further discloses that a processor gains control when the address it is attempting to lock does not match any addresses from other processors at the time it broadcasts its own address (col 4 ln 30-37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fluman/Rupanagunta/Shimooka and Kregness, by configuring the memory access requests to be prioritized such that memory access requests specifying different partitions proceed in parallel. The motivation is to improve the reliability of the system.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fluman in view of Rupanagunta/Shimooka and further in view of Kasai (US 5388246).
	As to claim 13, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of Claim 1, but does not disclose a synchronizer which synchronizes memory access requests to a common clock domain and provides the synchronized memory access requests to the priority circuit. In the same field of art (data storage), Kasai discloses a controller retrieves information from a request information buffer having a limited memory space (abstract). In one embodiment, Kasai further discloses a corresponding memory access request information is read out from a buffer (request buffer 24) to a request receive register using a clock synchronizer (synchronizer 36).  Thereafter, the memory access request information is applied from the register to a main memory (memory 12) which performs a read/write operation according to the access request information (col 2 ln 42-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fluman/Rupanagunta/Shimooka and Kasai, by configuring a synchronizer which synchronizes memory access requests to a common clock domain and provides the synchronized memory access requests to the priority circuit. The motivation is to improve the reliability of the system.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fluman in view of Rupanagunta/Shimooka and further in view of Margulis (US 6057862).
	As to claim 14, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of Claim 1, wherein one or more of the host interface circuits may break up a memory access requests into multiple memory access requests before providing the multiple memory access requests to the priority circuit. In the same field of art (data storage), Margulis discloses a memory architecture having one or more shared high-bandwidth memory subsystems each coupled over a plurality of buses to a display subsystem, a central processing unit (CPU) subsystem, input/output (I/O) buses and other controllers (abstract). In one embodiment, Margulis further discloses a control circuit (control unit 408) is able to break a single request from a subsystem into multiple requests to the memory channels to reduce latency (col 5 ln 1-5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fluman/Rupanagunta/Shimooka and Margulis, by configuring one or more of the host interface circuits to break up a memory access requests into multiple memory access requests before providing the multiple memory access requests to the priority circuit. The motivation is to improve the performance of the system (col 4 ln 1-5).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fluman in view of Rupanagunta/Shimooka and further in view of Publication (Direct Memory Access, 2017, hereafter Pub1).
	As to claim 17, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of Claim 1, wherein each host interface circuit comprises a logic circuit configured for DMA operations that are carried out without host processor intervention. In the same field of art (data storage), Pub1 discloses that, without DMA, when the CPU is using programmed input/output, it is typically fully occupied for the entire duration of the read or write operation, and is thus unavailable to perform other work. With DMA, the CPU first initiates the transfer, then it does other operations while the transfer is in progress, and it finally receives an interrupt from the DMA controller when the operation is done. This feature is useful at any time that the CPU cannot keep up with the rate of data transfer, or when the CPU needs to perform useful work while waiting for a relatively slow I/O data transfer. Many hardware systems use DMA, including disk drive controllers, graphics cards, network cards and sound cards  (page 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fluman/Rupanagunta/Shimooka and Pub1, by configuring  each host interface circuit to comprise a logic circuit configured for DMA operations that are carried out without host processor intervention. The motivation is to improve the performance of the system (page 1).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fluman in view of Rupanagunta/Shimooka and further in view of Yang et al (US 20080022026).
	As to claim 18, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of Claim 1, but does not disclose wherein at least one of the memory ports has a fanout greater than 1. In the same field of art (data storage), Yang discloses a switch connection lock and release mechanism is disclosed to prevent out-of-order frames from being received by FC and/or SATA devices (abstract). In one embodiment, Yang further discloses at least one of the memory ports (fig. 3 port 344) has a fanout greater than 1 (FAST switch 340). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fluman/Rupanagunta/Shimooka and Yang, by comprising at least one of the memory ports a fanout greater than 1. The motivation is to improve the storage capacity of the system.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fluman in view of Rupanagunta/Shimooka and further in view of Hiramatsu et al (US 20060080457).
	As to claim 19, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of Claim 1, but does not disclose wherein the priority circuit designates a prioritized memory access request to a memory port using an address specified in the prioritized memory access request. In the same field of art (data storage), Hiramatsu discloses a computer system is structured, including a plurality of computers sharing a storage apparatus (abstract). In one embodiment, Hiramatsu further discloses a CPU (CPU 12) compares the entries of the priority decision table and the analysis details of received access request (step 93).  If the IP address/operation/file name meets the requirements, the priority corresponding to the entry is assigned to the access request (steps 94 and 95) (par. 75). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fluman/Rupanagunta/Shimooka and Hiramatsu, by configuring the priority circuit to designate a prioritized memory access request to a memory port using an address specified in the prioritized memory access request. The motivation is to reduce the congestion of the system (par. 6).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fluman in view of Rupanagunta/Shimooka and further in view of Takagi et al (US 20140173017).
	As to claim 22, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of Claim 1, but does not disclose wherein at least one of the host interface circuits conform to a PCIe, CXL, or OpenCAPI industry standard interface. In the same field of art (data storage), Takagi discloses a computer system includes: a first storage device; and a second storage device that is coupled to the first controller through a first interface and is coupled to the second controller through a second interface (abstract). In one embodiment, Takagi further discloses that a server (fig. 8, server 220) includes an a PCIe-HBA (adapter 1360), and a network interface card (NIC) coupled to WAN (par. 63). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fluman/Rupanagunta/Shimooka and Takagi, by configuring at least one of the host interface circuits to conform to a PCIe, CXL, or OpenCAPI industry standard interface. The motivation is to reduce the responsiveness of the system (par. 5).
As to claim 23, Fluman/Rupanagunta/Shimooka/Takagi discloses the memory channel controller of Claim 22, wherein one of the host interface circuit that conform to the PCle bus interface standard is coupled to a storage device (fig. 8, to storage 240), and wherein that host interface circuit tracks memory access requests that involve write operations and creates records thereof to the storage device (par. 188).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Fluman in view of Rupanagunta/Shimooka and further in view of Jung et al (US 20160321002).
	As to claim 25, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of claim 23, but does not disclose wherein the storage device stores boot code that is executed upon power-up of the memory channel controller. In the same field of art (data storage), Jung discloses method of initializing a storage device includes; resetting an interface chip in response to a reset signal generated by the memory controller, loading a boot loader from a nonvolatile memory device via the interface chip in response to a nonvolatile memory initialization signal generated by the memory controller (abstract). In one embodiment, Jung further discloses a storage device stores boot code that is executed upon power-up of the memory channel controller (par. 45-46). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fluman/Rupanagunta/Shimooka and Jung, by configuring the storage device to store boot code that is executed upon power-up of the memory channel controller. The motivation is to improve the reliability of the system (par. 3).
Claims 21, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fluman in view of Rupanagunta/Shimooka and further in view of Quader et al (US 20200243486).
As to claim 21, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of Claim 1, but does not disclose wherein at least one of the host interface circuits conform to a DDR or HBM protocol. In the same field of art (data storage), Quader discloses an electronic device with embedded access to a high-bandwidth, high-capacity fast-access memory (abstract). In one embodiment, Quader further discloses that under the HBM standard, the DRAM dies provide a number of completely independent data interfaces ("channels"), with each channel providing a 128-bit bus interface that is similar to a conventional DDR bus interface. HBM can increase the memory pin-out by a factor of eight (e.g., 128 or 256 output signals).  Significant silicon "real estate" is required to implement the data interfaces under HBM. (par. 14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fluman/Rupanagunta/Shimooka and Quader, by configuring at least one of the host interface circuits to conform to a DDR or HBM protocol. The motivation is to reduce the size of the system (par. 6).
	As to claim 26, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of Claim 1, but does not disclose wherein the shared memory comprises a multi-ported quasi-volatile (QV) memory. In the same field of art (data storage), Quader discloses an electronic device with embedded access to a high-bandwidth, high-capacity fast-access memory (abstract). In one embodiment, Quader further discloses a multi-ported quasi-volatile (QV) memory (fig. 1a-1c, par. 61). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fluman/Rupanagunta/Shimooka and Quader, by comprising the shared memory with multi-ported quasi-volatile (QV) memory. The motivation is to reduce the size of the system (par. 6).
	As to claim 27, Fluman/Rupanagunta/Shimooka/Quader discloses the memory channel controller of Claim 26, wherein the multi-ported QV memory comprises a plurality of QV memory modules (Quader, fig. 1b).
	As to claim 28, Fluman/Rupanagunta/Shimooka/Quader discloses the memory channel controller of Claim 27, wherein the QV memory modules each comprise a plurality of memory dies or wafers stacked one on top of another (Quader, par. 61).
	As to claim 29, Fluman/Rupanagunta/Shimooka/Quader discloses the memory channel controller of Claim 27, wherein QV memory modules are provided on a memory device configured according to a dual-in-line memory module (DIMM) format (Quader, fig. 1b).
As to claim 30, Fluman/Rupanagunta/Shimooka/Quader discloses the memory channel controller of Claim 26, wherein the QV memory provides run-time memory support for the memory channel controller’s operations (Quader, par. 51).
Claims 31, 39, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Fluman in view of Rupanagunta/Shimooka and further in view of Ashmore (US 20060212651).
	As to claim 31, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of Claim 1, but does not disclose the controller further comprising a battery that provides backup power. In the same field of art (data storage), Ashmore discloses a battery-backed write-caching mass storage controller (abstract). In one embodiment, Ashmore further discloses the controller further comprising a battery that provides backup power (par. 15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fluman/Rupanagunta/Shimooka and Ashmore, by comprising a battery that provides backup power. The motivation is to improve the reliability of the system.
	As to claim 39, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of Claim 1, but does not disclose wherein at least one of the memory interface circuits conform to the PCIe bus standard. In the same field of art (data storage), Ashmore discloses a battery-backed write-caching mass storage controller (abstract). In one embodiment, Ashmore further discloses the controller further comprising a battery that provides backup power wherein a memory interface circuit (dis. Interface 128) conforms to the PCIe bus standard (par. 15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fluman/Rupanagunta/Shimooka and Ashmore, by comprising a memory interface circuit to conform to the PCIe bus standard. The motivation is to improve the reliability of the system.
	As to claim 40, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of Claim 1, but does not disclose wherein at least one of the memory interface circuits conforms to one of: InfiniBand and Gen-Z interface standards. In the same field of art (data storage), Ashmore discloses a battery-backed write-caching mass storage controller (abstract). In one embodiment, Ashmore further discloses the controller further comprising a battery that provides backup power wherein one memory interface circuits conforms to one of: InfiniBand and Gen-Z interface standards (par. 16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fluman/Rupanagunta/Shimooka and Ashmore, by comprising at least one of the memory interface circuits to conform to one of: InfiniBand and Gen-Z interface standards. The motivation is to improve the reliability of the system.
Claims 33, 41, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Fluman in view of Rupanagunta/Shimooka and further in view of Richter et al (US 20200201718).
As to claim 33, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of Claim 1, but does not disclose wherein the priority circuit provides an error signal to each host interface circuit in conjunction with each memory access request that is not allowed to proceed at the time of submission for a memory access conflict. In the same field of art (data storage), Richter discloses Methods for reporting control information errors (abstract). In one embodiment, Richter further discloses a memory device (device 810) provides an error signal to a host interface circuit in conjunction with each memory access request that is not allowed to proceed at the time of submission for a memory access conflict (fig. 8 steps 850-860). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fluman/Rupanagunta/Shimooka and Richter, by configuring the primary circuit to provide an error signal to each host interface circuit in conjunction with each memory access request that is not allowed to proceed at the time of submission for a memory access conflict. The motivation is to improve the reliability of the system.
	As to claim 41, Fluman/Rupanagunta/Shimooka discloses the memory channel controller of Claim 1, but does not disclose wherein the shared memory requires a refresh operation which requires no participation by any of the host processors. In the same field of art (data storage), Richter discloses Methods for reporting control information errors (abstract). In one embodiment, Richter further discloses a memory device (device 810) enters a locked state based on receiving a signal from an error detection component.  While in a locked state, the memory device limits access to the memory array.  The memory device may also perform self-refresh operations (par. 166). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fluman/Rupanagunta/Shimooka and Richter, by configuring the shared memory to require a refresh operation which requires no participation by any of the host processors. The motivation is to improve the reliability of the system.
As to claim 42, Fluman/Rupanagunta/Shimooka/Richter discloses the memory channel controller of Claim 41, wherein the refresh operation is initiated by one of host interface circuits providing a memory access request (Richter, par. 165 “receiving a request”).
As to claim 43, Fluman/Rupanagunta/Shimooka/Richter discloses the memory channel controller of Claim 41, wherein the shared memory is organized as a plurality of memory banks and wherein the refresh operation refreshes data in memory bank units (Richter, par. 166).
Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Fluman in view of Rupanagunta/Shimooka/Richter and further in view of Hiramatsu.
	As to claim 34, Fluman/Rupanagunta/Shimooka/Richter discloses the memory channel controller of Claim 33, wherein the priority circuit resolves the memory access conflict using a scheme that ranks the host processors sending the memory access requests involved in the memory access conflict. In the same field of art (data storage), Hiramatsu discloses a computer system is structured, including a plurality of computers sharing a storage apparatus (abstract). In one embodiment, Hiramatsu further discloses that all requests coming from a particular client computer are always assigned with a priority value of 1 (low priority)  (par. 37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fluman/Rupanagunta/Shimooka/Richter and Hiramatsu, by configuring the priority circuit to resolve the memory access conflict using a scheme that ranks the host processors sending the memory access requests involved in the memory access conflict. The motivation is to reduce the congestion of the system (par. 6).
	As to claim 35, Fluman/Rupanagunta/Shimooka/Richter/Hiramatsu discloses the memory channel controller of Claim 33, wherein the priority circuit resolves the memory access conflict using an address-based priority scheme (Hiramatsu, fig. 9 step 92).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Fluman in view of Rupanagunta/Shimooka/Richter and further in view of Cohen et al (20190121699, Cohen).
	As to claim 36, Fluman/Rupanagunta/Shimooka/Richter discloses the memory channel controller of Claim 33, but does not disclose each host interface circuit, upon receiving the error signal, follows a recovery procedure, wherein the recovery procedure comprises the host interface circuit receiving the error signal to resubmit the memory access request at a subsequent time. In the same field of art (data storage), Cohen discloses a method to perform a lossless synchronization software reset is including provisions for monitoring an arrangement for occurrence of a software reset condition (abstract). In one embodiment, Cohen discloses a host interface circuit, upon receiving a error signal (fig. 2 s213), follows a recovery procedure, wherein the recovery procedure comprises the host interface circuit receiving the error signal to resubmit the memory access request at a subsequent time (par. 37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fluman/Rupanagunta/Shimooka/Richter and Cohen, by configuring each host interface circuit, upon receiving the error signal, follows a recovery procedure, wherein the recovery procedure comprises the host interface circuit receiving the error signal to resubmit the memory access request at a subsequent time. The motivation is to improve the efficiency and the performance of the system (par. 7-8).

	Allowable Subject Matter
Claim 44 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/              Examiner, Art Unit 2184                                                                                                                                                                                          


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184